Title: From Alexander Hamilton to Benjamin Lincoln, 20 January 1790
From: Hamilton, Alexander
To: Lincoln, Benjamin


Treasury Department Jany 20th 1790
Sir
A Petition from Christopher Sadler, with a Letter from you to Mr. Ames, has been referred to me by the House of Representatives for examination and Opinion.
The face of the thing and your Letter leave me no doubt, that the case is such an one as to require relief. Yet I could not report in favor of it on the present evidence, without making a precedent that might in other circumstances be found inconvenient.
I shall be glad therefore to have as soon as possible an official Report of the nature of the case, stating the behaviour of the Petitioner on his first arrival, and whatever circumstances there may be tending to shew that no fraud could have been intended. If these circumstances could be confirmed by affidavits it would be the more satisfactory.
It will also be necessary, that the person or persons interested in the moiety of the forfeiture should appear in the statement, and that a certificate from him or them should accompany it, expressing a willingness to relinquish the right. I presume the Officers of the Customs are the persons.
My occupations in preparing for the Legislature have caused me to delay paying attention to several of your favors; some of them will be answered by this post and the others shall be considered as soon as possible.
I remain   Sir   Your Obedt & humble servt
Alex HamiltonSecy of the Treasury
Benjamin Lincoln EsqrCollector for the Port of Boston
